Citation Nr: 1025485	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel







INTRODUCTION

The Veteran served on active duty from September 1984 to February 
1985.  The Veteran also has an unverified period of service in 
the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claim of entitlement to service 
connection for allergies.

In April 2008, the Board issued a decision denying service 
connection for a lumbosacral strain, anterior cruciate ligament 
strain of the right knee, and medial collateral ligament strain 
of the left knee.  The Board remanded the issue of entitlement to 
service connection for allergies for further evidentiary 
development and a VA examination.  The Veteran failed to appear 
for the examination.

In November 2009, the Board requested a VHA opinion regarding the 
etiology of the Veteran's allergies.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
allergies, the development of which she attributes to her 
military service.

In November 2009, the Board sought a VHA opinion regarding the 
etiology of the Veteran's allergies.  The VHA physician provided 
an opinion in November 2009, and in a February 2010 addendum, the 
VHA physician recommended the case be addressed by an allergy 
immunology expert.

Based on the recommendations of the VHA physician, and in light 
of the need for clarification, a VA examination in this matter is 
warranted.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Under applicable law, a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Schedule a VA examination by a physician 
with the
appropriate expertise (preferably an allergy 
immunology expert) to determine and provide 
an opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or greater 
probability) that any current allergies, or 
related disability, is etiologically related 
to service.  

The examination report should reflect that 
the claims folder was reviewed.

The examiner should provide a full rationale 
with respect to any stated medical opinions, 
including a discussion of the June 2005 and 
August 2005 letters from the Veteran's 
private physician.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms in 
service, and that the Veteran's reports must 
be considered.

2.	The Veteran is advised that failure 
without good 
cause to report for any scheduled 
examinations could result in the denial of 
her claim. 38 C.F.R. § 3.655(a)-(b) (2009).

3. After undertaking any additional 
development deemed appropriate, readjudicate 
the Veteran's claim. If any benefits sought 
on appeal are not granted, the Veteran and 
her representative should be furnished a 
supplemental statement of the case, before 
the case is returned to the Board, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


